Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Response to Arguments
Applicant's arguments filed 09/27/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks (numbered as pages 9-11) which recites:

“Accordingly, the Applicant respectfully submits that the Examiner's apparent reliance on two separate elements of Thompson (i.e., the predetermined reference airflow and the current control signal) in rejecting the recited "initial PWM signal" and the recited "baseline value," respectively, is inconsistent with the plain language of the claims.”

“The Applicant respectfully disagrees with the Examiner's reasons for rejection. In particular, the Applicant submits that the Examiner's interpretation of the claims and of Thompson is inconsistent with both the plain and ordinary meaning of the claimed terms, as would be readily understood by one of ordinary skill in the art, as well as the Applicant's specification. Nevertheless, the Applicant amends independent claims 1, 10, and 19 as set forth above in an effort to expedite prosecution. For example, independent claims 1, 10, and 19, as amended, generally recite an inducer motor configured to draw a combustion airflow generated by a burner through a tube of a heat exchanger. Indeed, the Applicant respectfully submits that the term "inducer motor," as recited in the independent claims, has a plain and ordinary meaning that would be readily understood and appreciated by those of ordinary skill in the art and that is consistent with the disclosure in the Applicant's originally filed specification.”

The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that Thompson does disclose comparing a PWM signal that is associated with a monitored output airflow pressure of a …airflow to a baseline value. The predetermined reference airflow is interpreted as the PWM signal , and the current control signal value is interpreted as the baseline value, and the comparison is the determination if the current control signal value reaches or becomes equal to or greater than the predetermined reference airflow, examiner points to Thompson Fig. 2 [0016] adjusting the control signal (e.g., increasing PWM) to the motor 25. At 204, controller 54 determines if the pressure switch 94 has changed states to indicate that the predetermined differential pressure between pressure taps 90 and 92 has been reached, [0017] When the pressure switch 94 changes states, flow proceeds to 206. Controller 54, in response to a signal from pressure Switch94, stores the current control signal value as a reference control signal, [0015] the controller 54 controls blower motor 25 by providing a control signal to the motor 25. The control signal may be a pulse width modulated (PWM) signal indicating a duty cycle for blower motor 25). 
Applicant’s arguments pertaining the air blower being interpreted as the inducer motor with respect to claim(s) 1-4, 10-13, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson (US20120199109A1), in view of Sigafus et al. (US20050159844, herein Sigafus).

Regarding claim 1, Thompson teaches A heating, ventilation, and air conditioning (HVAC) system ([0014] air conditioning system), comprising: a burner configured to generate a combustion airflow ([0009] Burner assembly 14 includes at least one inshot burner 28 for at least one primary heat exchanger 30. Burner 28 receives a flow of combustible gas from gas regulator 16 and injects the fuel gas into primary heat exchanger 30); a heat exchanger comprising a tube configured to direct the combustion airflow therethrough and place the combustion airflow in a heat exchange relationship with a supply airflow directed across the tube of the heat exchanger ([0010] Primary heat exchanger 30 includes an outlet 34 opening into chamber 36. Connected to chamber 36 and in fluid communication therewith are at least four condensing heat exchangers 38 having an inlet 40 and an outlet 42. Outlet 42 opens into chamber 44 for venting exhaust flue gases and condensate, [0011] As air blower 26 continues to urge a flow of air, upwardly through heat exchanger assembly 18, heat energy is transferred from the combusted fuel air mixture flowing through heat exchangers 30 and 38 to heat the air circulated by blower 26); an inducer motor configured to draw the combustion airflow through the tube of the heat exchanger ([0011] an inducer motor 22 together with inducer wheel 24 for drawing the combusted fuel air mixture from burner assembly 14 through heat exchanger assembly 18. ); a pressure sensor configured to measure an output airflow pressure …(pressure tap as pressure sensor, [0013] A first airflow pressure tap 90 is positioned near the outlet of blower 26. A second airflow pressure tap 92 is positioned downstream of the first pressure tap 90, near the outlet of primary heat exchanger 30, [0012] A pressure tap 58 is located at primary heat exchanger inlet 60, a pressure tap 62 is located at condensing heat exchanger outlet 42 and a limit switch 64 is disposed in air passage 52. In a non-condensing furnace, pressure tap 62 would be disposed at primary heat exchanger outlet 34, since there would be no condensing heat exchanger 38, [0011] Air blower 26 is driven by blower motor 25 and delivers air to be heated in a counterflow arrangement upwardly through air passage 52) ; a memory; and a processor coupled with the memory and configured to ([0012] Controller 54 may be implemented using a microprocessor-based controller executing computer program code stored on a computer readable storage medium): initiate the burner and the inducer motor within the HVAC system to provide the combustion airflow through the tube of the heat exchanger ([0009] Burner assembly 14 includes at least one inshot burner 28 for at least one primary heat exchanger 30. Burner 28 receives a flow of combustible gas from gas regulator 16 and injects the fuel gas into primary heat exchanger 30, [0011] an inducer motor 22 together with inducer wheel 24 for drawing the combusted fuel air mixture from burner assembly 14 through heat exchanger assembly 18); establish an initial pulse width modulation (PWM) signal …([0015] the controller 54 controls blower motor 25 by providing a control signal to the motor 25. The control signal may be a pulse width modulated (PWM) signal indicating a duty cycle for blower motor 25)  and corresponding to a predetermined airflow pressure…as a baseline value (predetermined reference airflow as PWM signal, current control signal value as baseline value, [0017] Controller 54, in response to a signal from pressure Switch94, stores the current control signal value as a reference control signal. In this manner, controller 54 knows that a predetermined reference airflow, CFM, is obtained when the reference control signal is applied to the blower motor 25. The reference control signal is stored in the controller at 206, along with the reference airflow, which may be stored in the controller 54.); send a PWM signal to the … motor associated with a monitored output airflow pressure … ([0015] the controller 54 controls blower motor 25 by providing a control signal to the motor 25. The control signal may be a pulse width modulated (PWM) signal indicating a duty cycle for blower motor 25,  predetermined reference airflow as PWM signal [0013] The predetermined pressure differential between pressure taps 90 and 92 is indicative of a predetermined reference airflow, CFMREF, through the furnace and provided to ducting coupled to the furnace) ; compare the PWM signal to the baseline value; control the … motor based on a comparison of the PWM signal and the baseline value; and generate a status notification of the … airflow in response to the comparison of the PWM signal and the baseline value (predetermined reference airflow as PWM signal, current control signal value as baseline value [0013] Pressure switch 94 is designed to change state (e.g., close) upon a predetermined pressure differential between pressure taps 90 and 92. The predetermined pressure differential between pressure taps 90 and 92 is indicative of a predetermined reference airflow, CFMREF, through the furnace and provided to ducting coupled to the furnace. Pressure switch 94 provides a signal (e.g., a 24 VAC signal) to controller 54 indicating that the predetermined pressure differential has been reached, [0016] adjusting the control signal (e.g., increasing PWM) to the motor 25. At 204, controller 54 determines if the pressure switch 94 has changed states to indicate that the predetermined differential pressure between pressure taps 90 and 92 has been reached, [0017] When the pressure switch 94 changes states, flow proceeds to 206. Controller 54, in response to a signal from pressure Switch94, stores the current control signal value as a reference control signal). (i.e. the comparison is the determination if the current control signal value (baseline value) reaches or becomes equal to or greater than the predetermined reference airflow (PWM signal))
Thompson does not teach measure an output airflow pressure of the combustion airflow drawn through the tube of the heat exchanger via the inducer motor ; signal sent to the inducer motor; and corresponding to a predetermined airflow pressure of the combustion airflow drawn through the tube of the heat exchanger via the inducer motor as a baseline value; send a… signal to the inducer motor associated with a monitored output airflow pressure of the combustion airflow; control the inducer motor based on a comparison of the … signal and the baseline value; the combustion airflow drawn through the tube of the heat exchanger in response to the comparison of the … signal and the baseline value
Sigafus teaches a pressure sensor configured to measure an output airflow pressure of the combustion airflow drawn through the tube of the heat exchanger via the inducer motor ([0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor)… signal sent to the inducer motor ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.)… and corresponding to a predetermined airflow pressure of the combustion airflow drawn through the tube of the heat exchanger via the inducer motor as a baseline value (correct pressure as baseline value, [0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor and the variable speed motor of the combustion blower may be adjusted until the correct pressure (vacuum) is attained, [0020] A pressure sensor may be used with certain aspects of the present invention, e.g., to measure the differential pressure drop across the heat exchanger in order to determine the optimum characteristics of the combustion, or inducer, fan operation within the heat exchanger.) send a… signal to the inducer motor associated with a monitored output airflow pressure of the combustion airflow ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.)… compare the …signal to the baseline value; control the inducer motor based on a comparison of the … signal and the baseline value ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained, correct pressure as baseline value, [0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor and the variable speed motor of the combustion blower may be adjusted until the correct pressure (vacuum) is attained, [0020] A pressure sensor may be used with certain aspects of the present invention, e.g., to measure the differential pressure drop across the heat exchanger in order to determine the optimum characteristics of the combustion, or inducer, fan operation within the heat exchanger.) ;  the combustion airflow drawn through the tube of the heat exchanger in response to the comparison of the … signal and the baseline value ([0033] The speed of the combustion blower motor 33 may be adjusted until the correct pressure (vacuum) is attained indicating correct air flow so as to achieve the correct fuel/air stoichiometry, [0020] A pressure sensor may be used with certain aspects of the present invention, e.g., to measure the differential pressure drop across the heat exchanger in order to determine the optimum characteristics of the combustion, or inducer, fan operation within the heat exchanger, [0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor and the variable speed motor of the combustion blower may be adjusted until the correct pressure (vacuum) is attained)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.
Regarding claim 2, the combination of Thompson and Sigafus teach The HVAC system of claim 1, wherein the initial PWM signal further indicates a speed of the … motor at the predetermined airflow pressure (Thompson, [0016] FIG. 2 is a flowchart of a process for providing variable speed control for blower motor 25) .
Sigafus further teaches wherein the initial …signal further indicates a speed of the inducer motor at the predetermined airflow pressure ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.

Regarding claim 3, the combination of Thompson and Sigafus teach The HVAC system of claim 1, wherein the baseline value indicates a baseline range of the initial PWM signal for the …motor at the predetermined airflow pressure (Thompson, [0017] current control signal value as baseline value, [0016] controller 54 determines if the pressure switch 94 has changed states to indicate that the predetermined differential pressure between pressure taps 90 and 92 has been reached. If not, the process returns to 202 to step increase torque at blower motor 25, [0015] the controller 54 controls blower motor 25 by providing a control signal to the motor 25. The control signal may be a pulse width modulated (PWM) signal indicating a duty cycle for blower motor 25). (i.e. since the current control signal value is changing this creates a range of values of the current control signal value). 
Sigafus further teaches signal for the inducer motor at the predetermined airflow pressure ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.

Regarding claim 4, the combination of Thompson and Sigafus teach The HVAC system of claim 1, wherein the processor is further configured to: determine a deviation of the PWM signal from the baseline value; control the … motor based on the deviation; and generate the status notification of the… airflow based on the deviation (Thompson, predetermined reference airflow as PWM signal, current control signal value as baseline value [0013] Pressure switch 94 is designed to change state (e.g., close) upon a predetermined pressure differential between pressure taps 90 and 92. The predetermined pressure differential between pressure taps 90 and 92 is indicative of a predetermined reference airflow, CFMREF, through the furnace and provided to ducting coupled to the furnace. Pressure switch 94 provides a signal (e.g., a 24 VAC signal) to controller 54 indicating that the predetermined pressure differential has been reached, [0016] adjusting the control signal (e.g., increasing PWM) to the motor 25. At 204, controller 54 determines if the pressure switch 94 has changed states to indicate that the predetermined differential pressure between pressure taps 90 and 92 has been reached, [0017] When the pressure switch 94 changes states, flow proceeds to 206. Controller 54, in response to a signal from pressure Switch 94, stores the current control signal value as a reference control signal). (i.e. the deviation is if the value PWM signal and the baseline value are equated or not, and based on this deviation, a status notification is the pressure switch changing state and sending a signal to the controller to indicate this). 
Sigafus further teaches control the inducer motor based on the deviation; … the combustion airflow based on the deviation ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained, [0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor and the variable speed motor of the combustion blower may be adjusted until the correct pressure (vacuum) is attained )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.


Regarding claim 10, Thompson teaches  A method for generating a status notification of a combustion airflow by a heating, ventilation, and air conditioning (HVAC) system ([0017] When the pressure switch 94 changes states, flow proceeds to 206. Controller 54, in response to a signal from pressure Switch94, stores the current control signal value as a reference control signal, ([0014] air conditioning system), comprising: initiating a burner and an inducer motor of a furnace of the HVAC system ([0009] Burner assembly 14 includes at least one inshot burner 28 for at least one primary heat exchanger 30. Burner 28 receives a flow of combustible gas from gas regulator 16 and injects the fuel gas into primary heat exchanger 30, [0011] an inducer motor 22 together with inducer wheel 24 for drawing the combusted fuel air mixture from burner assembly 14 through heat exchanger assembly 18)), wherein the burner is configured to generate the combustion airflow ([0009] Burner assembly 14 includes at least one inshot burner 28 for at least one primary heat exchanger 30. Burner 28 receives a flow of combustible gas from gas regulator 16 and injects the fuel gas into primary heat exchanger 30) and the inducer motor configured to draw the combustion airflow through a tube of a heat exchanger of the furnace  ([0011] an inducer motor 22 together with inducer wheel 24 for drawing the combusted fuel air mixture from burner assembly 14 through heat exchanger assembly 18,  Air blower 26 is driven by blower motor 25 and delivers air to be heated in a counter flow arrangement upwardly through air passage 52 and over heat exchanger assembly 18); establishing an initial pulse width modulation (PWM) signal sent to the… motor ([0015] the controller 54 controls blower motor 25 by providing a control signal to the motor 25. The control signal may be a pulse width modulated (PWM) signal indicating a duty cycle for blower motor 25)  as a baseline value, wherein the initial PWM signal corresponds to a predetermined airflow pressure of the …airflow … (predetermined reference airflow as PWM signal, current control signal value as baseline value, [0017] Controller 54, in response to a signal from pressure Switch94, stores the current control signal value as a reference control signal. In this manner, controller 54 knows that a predetermined reference airflow, CFM, is obtained when the reference control signal is applied to the blower motor 25. The reference control signal is stored in the controller at 206, along with the reference airflow, which may be stored in the controller 54.) receiving a monitored output airflow pressure of the …airflow…from a pressure sensor (pressure tap as pressure sensor, [0013] A first airflow pressure tap 90 is positioned near the outlet of blower 26. A second airflow pressure tap 92 is positioned downstream of the first pressure tap 90, near the outlet of primary heat exchanger 30), [0013] Pressure switch 94 provides a signal (e.g., a 24 VAC signal) to controller 54 indicating that the predetermined pressure differential has been reached, [0011] Air blower 26 is driven by blower motor 25 and delivers air to be heated in a counterflow arrangement upwardly through air passage 52); sending a PWM signal to the …motor associated with the monitored output airflow pressure…([0015] the controller 54 controls blower motor 25 by providing a control signal to the motor 25. The control signal may be a pulse width modulated (PWM) signal indicating a duty cycle for blower motor 25, predetermined reference airflow as PWM signal [0013] The predetermined pressure differential between pressure taps 90 and 92 is indicative of a predetermined reference airflow, CFMREF, through the furnace and provided to ducting coupled to the furnace); comparing the PWM signal to the baseline value; controlling the … motor based on a comparison of the PWM signal and the baseline value; and generating a status notification of the …airflow … in response to the comparison of the PWM signal and the baseline value (predetermined reference airflow as PWM signal, current control signal value as baseline value [0013] Pressure switch 94 is designed to change state (e.g., close) upon a predetermined pressure differential between pressure taps 90 and 92. The predetermined pressure differential between pressure taps 90 and 92 is indicative of a predetermined reference airflow, CFMREF, through the furnace and provided to ducting coupled to the furnace. Pressure switch 94 provides a signal (e.g., a 24 VAC signal) to controller 54 indicating that the predetermined pressure differential has been reached, [0016] adjusting the control signal (e.g., increasing PWM) to the motor 25. At 204, controller 54 determines if the pressure switch 94 has changed states to indicate that the predetermined differential pressure between pressure taps 90 and 92 has been reached, [0017] When the pressure switch 94 changes states, flow proceeds to 206. Controller 54, in response to a signal from pressure Switch94, stores the current control signal value as a reference control signal). (i.e. the comparison is the determination if the current control signal value (baseline value) reaches or becomes equal to or greater than the predetermined reference airflow (PWM signal)).
Thompson does not teach signal sent to the inducer motor; corresponds to a predetermined airflow pressure of the combustion airflow drawn through the tube of the heat exchanger via the inducer motor; a monitored output airflow pressure of the combustion airflow provided via the inducer motor from a pressure sensor; sending a … signal to the inducer motor associated with the monitored output airflow pressure of the combustion airflow; controlling the inducer motor based on a comparison of the … signal and the baseline value; and … the combustion airflow drawn through the tube of the heat exchanger 
Sigafus teaches signal sent to the inducer motor ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.); corresponds to a predetermined airflow pressure of the combustion airflow drawn through the tube of the heat exchanger via the inducer motor (correct pressure as baseline value, [0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor and the variable speed motor of the combustion blower may be adjusted until the correct pressure (vacuum) is attained, [0020] A pressure sensor may be used with certain aspects of the present invention, e.g., to measure the differential pressure drop across the heat exchanger in order to determine the optimum characteristics of the combustion, or inducer, fan operation within the heat exchanger.); a monitored output airflow pressure of the combustion airflow provided via the inducer motor from a pressure sensor ([0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor); sending a … signal to the inducer motor associated with the monitored output airflow pressure of the combustion airflow ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.); controlling the inducer motor based on a comparison of the … signal and the baseline value ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained, correct pressure as baseline value, [0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor and the variable speed motor of the combustion blower may be adjusted until the correct pressure (vacuum) is attained, [0020] A pressure sensor may be used with certain aspects of the present invention, e.g., to measure the differential pressure drop across the heat exchanger in order to determine the optimum characteristics of the combustion, or inducer, fan operation within the heat exchanger.); and … the combustion airflow drawn through the tube of the heat exchanger ([0033] The speed of the combustion blower motor 33 may be adjusted until the correct pressure (vacuum) is attained indicating correct air flow so as to achieve the correct fuel/air stoichiometry, [0020] A pressure sensor may be used with certain aspects of the present invention, e.g., to measure the differential pressure drop across the heat exchanger in order to determine the optimum characteristics of the combustion, or inducer, fan operation within the heat exchanger, [0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor and the variable speed motor of the combustion blower may be adjusted until the correct pressure (vacuum) is attained)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.

Regarding claim 11, the combination of Thompson and Sigafus teach The method of claim 10, wherein the initial PWM signal further indicates a speed of the … motor at the predetermined airflow pressure ([0016] FIG. 2 is a flowchart of a process for providing variable speed control for blower motor 25).
Sigafus further teaches wherein the initial …signal further indicates a speed of the inducer motor at the predetermined airflow pressure ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.


Regarding claim 12, the combination of Thompson and Sigafus teach The method of claim 10, wherein the baseline value indicates a baseline range of the initial PWM signal for the …motor at the predetermined airflow pressure ([0017] current control signal value as baseline value, [0016] controller 54 determines if the pressure switch 94 has changed states to indicate that the predetermined differential pressure between pressure taps 90 and 92 has been reached. If not, the process returns to 202 to step increase torque at blower motor 25, [0015] the controller 54 controls blower motor 25 by providing a control signal to the motor 25. The control signal may be a pulse width modulated (PWM) signal indicating a duty cycle for blower motor 25). (i.e. since the current control signal value is changing this creates a range of values of the current control signal value).
Sigafus further teaches signal for the inducer motor at the predetermined airflow pressure ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.

Regarding claim 13, the combination of Thompson and Sigafus teach The method of claim 10, further comprising: determining a deviation of the PWM signal from the baseline value, wherein controlling the … motor and generating the status notification of the … airflow are further based on the deviation (predetermined reference airflow as PWM signal, current control signal value as baseline value [0013] Pressure switch 94 is designed to change state (e.g., close) upon a predetermined pressure differential between pressure taps 90 and 92. The predetermined pressure differential between pressure taps 90 and 92 is indicative of a predetermined reference airflow, CFMREF, through the furnace and provided to ducting coupled to the furnace. Pressure switch 94 provides a signal (e.g., a 24 VAC signal) to controller 54 indicating that the predetermined pressure differential has been reached, [0016] adjusting the control signal (e.g., increasing PWM) to the motor 25. At 204, controller 54 determines if the pressure switch 94 has changed states to indicate that the predetermined differential pressure between pressure taps 90 and 92 has been reached, [0017] When the pressure switch 94 changes states, flow proceeds to 206. Controller 54, in response to a signal from pressure Switch 94, stores the current control signal value as a reference control signal). (i.e. the deviation is if the value PWM signal and the baseline value are equated or not, and based on this deviation, a status notification is the pressure switch changing state and sending a signal to the controller to indicate this).
Sigafus further teaches control the inducer motor based on the deviation; … the combustion airflow based on the deviation ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained, [0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor and the variable speed motor of the combustion blower may be adjusted until the correct pressure (vacuum) is attained )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.

Regarding claim 19, A non-transitory, computer-readable medium storing computer executable code ([0012] Controller 54 may be implemented using a microprocessor-based controller executing computer program code stored on a computer readable storage medium) for generating a status notification of a combustion airflow by a heating, ventilation, and air conditioning (HVAC) system, ([0017] When the pressure switch 94 changes states, flow proceeds to 206. Controller 54, in response to a signal from pressure Switch94, stores the current control signal value as a reference control signal, ([0014] air conditioning system) comprising code to: initiate a burner and an inducer motor within the HVAC system (Fig. 2 Turn blower on, [0009] Burner assembly 14 includes at least one inshot burner 28 for at least one primary heat exchanger 30. Burner 28 receives a flow of combustible gas from gas regulator 16 and injects the fuel gas into primary heat exchanger 30, [0011] an inducer motor 22 together with inducer wheel 24 for drawing the combusted fuel air mixture from burner assembly 14 through heat exchanger assembly 18), wherein the burner is configured to generate the combustion airflow ([0009] Burner assembly 14 includes at least one inshot burner 28 for at least one primary heat exchanger 30. Burner 28 receives a flow of combustible gas from gas regulator 16 and injects the fuel gas into primary heat exchanger 30) and the inducer motor is configured to draw the combustion airflow through a tube of a heat exchanger of the HVAC system ([0011] an inducer motor 22 together with inducer wheel 24 for drawing the combusted fuel air mixture from burner assembly 14 through heat exchanger assembly 18. )) establish an initial pulse width modulation (PWM) signal sent to the …motor ([0015] the controller 54 controls blower motor 25 by providing a control signal to the motor 25. The control signal may be a pulse width modulated (PWM) signal indicating a duty cycle for blower motor 25) as a baseline value, wherein the initial PWM signal corresponds to a predetermined airflow pressure of the … airflow … (predetermined reference airflow as PWM signal, current control signal value as baseline value, [0017] Controller 54, in response to a signal from pressure Switch94, stores the current control signal value as a reference control signal. In this manner, controller 54 knows that a predetermined reference airflow, CFM, is obtained when the reference control signal is applied to the blower motor 25. The reference control signal is stored in the controller at 206, along with the reference airflow, which may be stored in the controller 54.); receive a monitored output airflow pressure of the … airflow provided … motor from a pressure sensor (pressure tap as pressure sensor, [0013] A first airflow pressure tap 90 is positioned near the outlet of blower 26. A second airflow pressure tap 92 is positioned downstream of the first pressure tap 90, near the outlet of primary heat exchanger 30), [0013] Pressure switch 94 provides a signal (e.g., a 24 VAC signal) to controller 54 indicating that the predetermined pressure differential has been reached); send a PWM signal associated with the monitored output airflow pressure of the … airflow to the …motor ([0015] the controller 54 controls blower motor 25 by providing a control signal to the motor 25. The control signal may be a pulse width modulated (PWM) signal indicating a duty cycle for blower motor 25, predetermined reference airflow as PWM signal [0013] The predetermined pressure differential between pressure taps 90 and 92 is indicative of a predetermined reference airflow, CFMREF, through the furnace and provided to ducting coupled to the furnace); compare the PWM signal to the baseline value; control the … motor based on a comparison of the PWM signal and the baseline value; and generate a status notification of the … airflow … in response to the comparison of the PWM signal and the baseline value (predetermined reference airflow as PWM signal, current control signal value as baseline value [0013] Pressure switch 94 is designed to change state (e.g., close) upon a predetermined pressure differential between pressure taps 90 and 92. The predetermined pressure differential between pressure taps 90 and 92 is indicative of a predetermined reference airflow, CFMREF, through the furnace and provided to ducting coupled to the furnace. Pressure switch 94 provides a signal (e.g., a 24 VAC signal) to controller 54 indicating that the predetermined pressure differential has been reached, [0016] adjusting the control signal (e.g., increasing PWM) to the motor 25. At 204, controller 54 determines if the pressure switch 94 has changed states to indicate that the predetermined differential pressure between pressure taps 90 and 92 has been reached, [0017] When the pressure switch 94 changes states, flow proceeds to 206. Controller 54, in response to a signal from pressure Switch94, stores the current control signal value as a reference control signal). (i.e. the comparison is the determination if the current control signal value (baseline value) reaches or becomes equal to or greater than the predetermined reference airflow (PWM signal))
Thompson does not teach signal sent to the inducer motor; signal corresponds to a predetermined airflow pressure of the combustion airflow drawn through the tube of the heat exchanger via the inducer motor; airflow pressure of the combustion airflow provided via the inducer motor from a pressure sensor; send a … signal associated with the monitored output airflow pressure of the combustion airflow to the inducer motor; control the inducer motor based on a comparison of the PWM signal and the baseline value; combustion airflow drawn through the tube of the heat exchanger.
Sigafus teaches signal sent to the inducer motor ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.); signal corresponds to a predetermined airflow pressure of the combustion airflow drawn through the tube of the heat exchanger via the inducer motor; (correct pressure as baseline value, [0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor and the variable speed motor of the combustion blower may be adjusted until the correct pressure (vacuum) is attained, [0020] A pressure sensor may be used with certain aspects of the present invention, e.g., to measure the differential pressure drop across the heat exchanger in order to determine the optimum characteristics of the combustion, or inducer, fan operation within the heat exchanger.)  airflow pressure of the combustion airflow provided via the inducer motor from a pressure sensor ([0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor); send a … signal associated with the monitored output airflow pressure of the combustion airflow to the inducer motor ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.); control the inducer motor based on a comparison of the PWM signal and the baseline value ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained, correct pressure as baseline value, [0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor and the variable speed motor of the combustion blower may be adjusted until the correct pressure (vacuum) is attained, [0020] A pressure sensor may be used with certain aspects of the present invention, e.g., to measure the differential pressure drop across the heat exchanger in order to determine the optimum characteristics of the combustion, or inducer, fan operation within the heat exchanger.); combustion airflow drawn through the tube of the heat exchanger ([0033] The speed of the combustion blower motor 33 may be adjusted until the correct pressure (vacuum) is attained indicating correct air flow so as to achieve the correct fuel/air stoichiometry, [0020] A pressure sensor may be used with certain aspects of the present invention, e.g., to measure the differential pressure drop across the heat exchanger in order to determine the optimum characteristics of the combustion, or inducer, fan operation within the heat exchanger, [0017] The speed of the combustion blower, or inducer, fan may be economically and reliably monitored by a differential pressure sensor and the variable speed motor of the combustion blower may be adjusted until the correct pressure (vacuum) is attained)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.

Regarding claim 20, the combination of Thompson and Sigafus teach The non-transitory, computer-readable medium of claim 19, wherein the initial PWM signal further indicates a speed of the… motor at the predetermined airflow pressure ([0016] FIG. 2 is a flowchart of a process for providing variable speed control for blower motor 25).
Sigafus further teaches wherein the initial …signal further indicates a speed of the inducer motor at the predetermined airflow pressure ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.

Regarding claim 21, the combination of Thompson and Sigafus teach The HVAC system of claim 1, wherein the processor is further configured to compare the PWM signal to the baseline value based on a determination that the monitored output airflow pressure of the … airflow …via the … motor reaches the predetermined airflow pressure (Thompson, predetermined reference airflow as PWM signal, current control signal value as baseline value, [0012] A pressure tap 58 is located at primary heat exchanger inlet 60, a pressure tap 62 is located at condensing heat exchanger outlet 42 and a limit switch 64 is disposed in air passage 52. In a non-condensing furnace, pressure tap 62 would be disposed at primary heat exchanger outlet 34, since there would be no condensing heat exchanger 38, [0013] Pressure switch 94 is designed to change state (e.g., close) upon a predetermined pressure differential between pressure taps 90 and 92. The predetermined pressure differential between pressure taps 90 and 92 is indicative of a predetermined reference airflow, CFMREF, through the furnace and provided to ducting coupled to the furnace. Pressure switch 94 provides a signal (e.g., a 24 VAC signal) to controller 54 indicating that the predetermined pressure differential has been reached, [0016] adjusting the control signal (e.g., increasing PWM) to the motor 25. At 204, controller 54 determines if the pressure switch 94 has changed states to indicate that the predetermined differential pressure between pressure taps 90 and 92 has been reached, [0017] When the pressure switch 94 changes states, flow proceeds to 206. Controller 54, in response to a signal from pressure Switch94, stores the current control signal value as a reference control signal). (i.e. the comparison is the determination if the current control signal value (baseline value) reaches or becomes equal to or greater than the predetermined reference airflow (PWM signal)).
Sigafus further teaches the monitored output airflow pressure of the combustion airflow drawn through the tube of the heat exchanger via the inducer motor reaches the predetermined airflow pressure ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.

Regarding claim 22, the combination of Thompson and Sigafus teach The method of claim 10, comprising comparing the PWM signal to the baseline value subsequent to determining that the monitored output airflow pressure of the … airflow … via the … motor reaches the predetermined airflow pressure ( Thompson, predetermined reference airflow as PWM signal, current control signal value as baseline value, [0012] A pressure tap 58 is located at primary heat exchanger inlet 60, a pressure tap 62 is located at condensing heat exchanger outlet 42 and a limit switch 64 is disposed in air passage 52. In a non-condensing furnace, pressure tap 62 would be disposed at primary heat exchanger outlet 34, since there would be no condensing heat exchanger 38, [0013] Pressure switch 94 is designed to change state (e.g., close) upon a predetermined pressure differential between pressure taps 90 and 92. The predetermined pressure differential between pressure taps 90 and 92 is indicative of a predetermined reference airflow, CFMREF, through the furnace and provided to ducting coupled to the furnace. Pressure switch 94 provides a signal (e.g., a 24 VAC signal) to controller 54 indicating that the predetermined pressure differential has been reached, [0016] adjusting the control signal (e.g., increasing PWM) to the motor 25. At 204, controller 54 determines if the pressure switch 94 has changed states to indicate that the predetermined differential pressure between pressure taps 90 and 92 has been reached, [0017] When the pressure switch 94 changes states, flow proceeds to 206. Controller 54, in response to a signal from pressure Switch94, stores the current control signal value as a reference control signal). (i.e. the comparison is the determination if the current control signal value (baseline value) reaches or becomes equal to or greater than the predetermined reference airflow (PWM signal)).
Sigafus further teaches the monitored output airflow pressure of the combustion airflow drawn through the tube of the heat exchanger via the inducer motor reaches the predetermined airflow pressure ([0065] The input signal to the electrically modulated valve 31 (FIG. 3) may be set in accordance with the appropriate firing rate value so as to achieve the correct stoichiometry. The speed of the inducer blower fan may be adjusted until the correct pressure is attained.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of an HVAC system consisting of a burner, heat exchanger, and inducer motor where the blower motor is controlled based on the comparison of the PWN signal to the baseline value with Sigafus’s teaching of measuring the combustion airflow, and adjusting the combustion blower based on the pressure.  The combined teaching provides an expected result of an HVAC system consisting of a burner,  heat exchanger, and inducer motor where the combustion blower is controlled based on the comparison of the PWN signal to the baseline value. Therefore, one of ordinary skill in the art would be motivated  to make the system more efficient as shown by Sigafus [0007] “a burner which operates closely to stoichiometric conditions is more efficient than one which is operating, for example, with a large amount of excess air”.


Claims 5-7, 9, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson (US20120199109A1), in view of Sigafus et al. (US20050159844, herein Sigafus), in further view of Abiprojo et al. (US20150330650A1, herein Abiprojo).

Regarding claim 5, the combination of Thompson and Sigafus teach The HVAC system of claim 4 ([0014] air conditioning
System), 
The combination of Thompson and Sigafus do not teach wherein the processor is further configured to: determine the deviation satisfies a first threshold; operate the inducer motor in a normal state based on the deviation satisfying the first threshold; generate the status notification of the combustion airflow as a normal status to indicate the combustion airflow is not blocked based on the deviation satisfying the first threshold. 
Abiprojo teaches wherein the processor is further configured to: determine the deviation satisfies a first threshold; operate the inducer motor in a normal state based on the deviation satisfying the first threshold; generate the status notification of the combustion airflow as a normal status to indicate the combustion airflow is not blocked based on the deviation satisfying the first threshold. ([0185] The actual current draw is expected to be at or near the baseline current draw when the HVAC system is operating within normal operating parameters. A dirty filter, however, may cause the HVAC system to operate outside of normal operating parameters, [0192] At 920, the normalized data value indicates that the customer replaced the filter 104, as reflected by the general decrease in the normalized data value followed by a sudden increase in the normalized data value, with the Sudden increase in normalized data value corresponding to the point in time where the customer replaced the filter 104 in an HVAC system with  a PSC motor. Further, data subsequent to 920 indicates the circulator blower 108 is operating within normal parameters, Fig. 10 Send New Filter Alert 2034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s  and Sigafus’s teaching of the HVAC system as described in claim 4 with Abiprojo’s teaching of identifying if the actual current draw is near the baseline current draw and to operate at normal operating parameter, meaning the filter is not dirty. The combined teaching provides an expected result of an HVAC system that determines if it should be operating in normal parameters based on the difference of the actual current draw and the baseline current draw ( if the filter is dirty). Therefore, one of ordinary skill in the art would be motivated because “[0058] the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting” by finding the difference of the actual current draw to the baseline current draw, this allows the system to identify the status of the system which allows for preventative maintenance which makes the system more efficient. 

Regarding claim 6, the combination of Thompson and Sigafus teach The HVAC system of claim 4 ([0014] air conditioning System), 
The combination of Thompson and Sigafus do not teach wherein the processor is further configured to: determine the deviation exceeds a first threshold; operate the inducer motor in a warning state based on the deviation exceeding the first threshold; and generate the status notification of the combustion airflow as a warning status to indicate the combustion airflow is at least partially blocked based on the deviation exceeding the first threshold.
Abiprojo teaches wherein the processor is further configured to: determine the deviation exceeds a first threshold; operate the inducer motor in a warning state based on the deviation exceeding the first threshold; and generate the status notification of the combustion airflow as a warning status to indicate the combustion airflow is at least partially blocked based on the deviation exceeding the first threshold. (Fig. 5C First Alert generated? 1208, [0059] Alerts regarding potential or impending failures may specify statistical timeframes before the failure is expected, [0100] display warning or alert messages on the thermostat 208, [0115] minor problems may be reported to the contractor device 320 only, and not to the customer device 324. So as not to alarm the customer or inundate the customer with alerts. Whether the problem is considered to be minor may be based on a threshold. ([0187] When the processing module 1400 determines that the normalized data value is greater than the predetermined threshold in the case of an ECM motor, or below the predetermined threshold in the case of a PSC motor, the processing module 1400 may generate an alert indicating that the filter 104 is dirty, [0185] The actual current draw is expected to be at or near the baseline current draw when the HVAC system is operating within normal operating parameters. A dirty filter, however, may cause the HVAC system to operate outside of normal operating parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of the HVAC system as described in claim 4 with Abiprojo’s teaching of identifying if the actual current draw is near the baseline current draw is not operate at normal operating parameter, meaning the filter is dirty and sending an alert if the normalized data is greater than the predetermined threshold that the filter is dirty. The combined teaching provides an expected result of an HVAC system that determines if the filter is dirty and sends an alert based on the normalized data being greater than the predetermined threshold. Therefore, one of ordinary skill in the art would be motivated because “[0058] the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting” by finding the difference of the actual current draw to the baseline current draw, this allows the system to identify the status of the system which allows for preventative maintenance by indicating if the filter is dirty which makes the system more efficient. 

Regarding claim 7, the combination of Thompson and Sigafus teach the HVAC system of claim 6 ([0014] air conditioning
System), 
The combination of Thompson and Sigafus teach do not teach wherein the processor is further configured to: determine the deviation exceeds a second threshold; and operate the inducer motor in a critical state based on the deviation exceeding the second threshold; and generate the status notification of the combustion airflow as a critical status to indicate the combustion airflow is largely blocked based on the deviation exceeding the second threshold.
Abiprojo teaches wherein the processor is further configured to: determine the deviation exceeds a second threshold; and operate the inducer motor in a critical state based on the deviation exceeding the second threshold; and generate the status notification of the combustion airflow as a critical status to indicate the combustion airflow is largely blocked based on the deviation exceeding the second threshold (Fig. 5C Generate Urgent Alert 1248, [0205] The processing module 1400 continues to monitor the normalized data values. When the processing module 1400 determines that the normalized data value is greater than the new adjusted threshold… the processing module 1400 generates a severe alert and instructs the customer to replace the filter 104. In other words, when the customer does not respond to an initial alert instructing the customer to replace the filter 104, the processing module 1400 will generate a Subsequent, more urgent, alert when the processing module 1400 determines a continued degraded performance of the filter 104 of the HVAC system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of the HVAC system as described in claim 1 with Abiprojo’s teaching of generating an urgent alert to replace the filter.  The combined teaching provides an expected result of an HVAC system that determines if the filter needs to be replaced and sends an alert based on the normalized data being greater than the adjusted predetermined threshold. Therefore, one of ordinary skill in the art would be motivated because “[0058] the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting” by finding the difference of the actual current draw to the baseline current draw, this allows the system to identify the status of the system which allows for preventative maintenance by indicating if the filter needs to be replaced which makes the system more efficient. 

Regarding claim 9, the combination of Thompson and Sigafus teach The HVAC system of claim 1 ([0014] air conditioning System), 
The combination of Thompson and Sigafus do not teach wherein the processor is further configured to: transmit the status notification of the combustion airflow to one or more of a display, a thermostat, or a mobile device.
Abiprojo teaches wherein the processor ([0049] The processor executes this application code and stores received data either in the memory) is further configured to: transmit the status notification of the combustion airflow to one or more of a display, a thermostat, or a mobile device ([0051] The methods of notification may take the form of push or pull updates to an application, which may be executed on a smart phone or other mobile device or on a standard computer. Notifications may also be viewed using web applications or on local displays, such as on a thermostator other displays located throughout the building or on a display (not shown) implemented in the air handler monitor module or the condensing monitor module. Notifications may also include text messages, emails, social networking messages, Voicemails, phone calls, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of the HVAC system as described in claim 1 with Abiprojo’s teaching of transmitting a status notification to be displayed on a thermostat.  The combined teaching provides an expected result of an HVAC system transmits a status notification to be displayed on a thermostat. Therefore, one of ordinary skill in the art would be motivated because “[0058] the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting” by transmitting a status notification displayed on a thermostat it allows for preventative maintenance by indicating if the filter needs to be replaced which makes the system more efficient. 

Regarding claim 14, the combination of Thompson and Sigafus teach The method of claim 13 ([0014] air conditioning System), 
The combination of Thompson and Sigafus do not teach further comprising: determining the deviation satisfies a first threshold, wherein controlling the inducer motor includes operating the inducer motor in a normal state based on the deviation satisfying the first threshold, and wherein generating the status notification of the combustion airflow includes generating a normal status to indicate the combustion airflow is not blocked.
Abiprojo teaches further comprising: determining the deviation satisfies a first threshold (Fig. 2 [0013] Pressure switch 94 is designed to change state (e.g., close) upon a predetermined pressure differential between pressure taps 90 and 92. The predetermined pressure differential between pressure taps 90 and 92 is indicative of a predetermined reference airflow, CFMREF, through the furnace and provided to ducting coupled to the furnace. Pressure switch 94 provides a signal (e.g., a 24 VAC signal) to controller 54 indicating that the predetermined pressure differential has been reached). (i.e. deviation is 0 meaning the predetermined reference airflow (PWM signal) is reached where it can then continue the process looking at Fig. 2 to eventually applying desired control signal to blower motor which would be considered a normal state), wherein controlling the inducer motor includes operating the inducer motor in a normal state based on the deviation satisfying the first threshold, and wherein generating the status notification of the combustion airflow includes generating a normal status to indicate the combustion airflow is not blocked ([0185] The actual current draw is expected to be at or near the baseline current draw when the HVAC system is operating within normal operating parameters. A dirty filter, however, may cause the HVAC system to operate outside of normal operating parameters, [0192] At 920, the normalized data value indicates that the customer replaced the filter 104, as reflected by the general decrease in the normalized data value followed by a sudden increase in the normalized data value, with the Sudden increase in normalized data value corresponding to the point in time where the customer replaced the filter 104 in an HVAC system with a PSC motor. Further, data subsequent to 920 indicates the circulator blower 108 is operating within normal parameters, Fig. 10 Send New Filter Alert 2034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of the HVAC system as described in claim 13 with Abiprojo’s teaching of identifying if the actual current draw is near the baseline current draw and to operate at normal operating parameter, meaning the filter is not dirty. The combined teaching provides an expected result of an HVAC system that determines if it should be operating in normal parameters based on the difference of the actual current draw and the baseline current draw ( if the filter is dirty). Therefore, one of ordinary skill in the art would be motivated because “[0058] the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting” by finding the difference of the actual current draw to the baseline current draw, this allows the system to identify the status of the system which allows for preventative maintenance which makes the system more efficient.

Regarding claim 15, the combination of Thompson and Sigafus teach The method of claim 13 ([0014] air conditioning System),
The combination of Thompson and Sigafus do not teach further comprising: determining the deviation exceeds a first threshold, wherein controlling the inducer motor includes operating the inducer motor in a warning state based on the deviation exceeding the first threshold, and wherein generating the status notification of the combustion airflow includes generating a warning status to indicate the combustion airflow is at least partially blocked.
Abiprojo teaches further comprising: determining the deviation exceeds a first threshold, wherein controlling the inducer motor includes operating the inducer motor in a warning state based on the deviation exceeding the first threshold, and wherein generating the status notification of the combustion airflow includes generating a warning status to indicate the combustion airflow is at least partially blocked (Fig. 5C First Alert generated? 1208, [0059] Alerts regarding potential or impending failures may specify statistical timeframes before the failure is expected, [0100] display warning or alert messages on the thermostat 208, [0115] minor problems may be reported to the contractor device 320 only, and not to the customer device 324. So as not to alarm the customer or inundate the customer with alerts. Whether the problem is considered to be minor may be based on a threshold. ([0187] When the processing module 1400 determines that the normalized data value is greater than the predetermined threshold in the case of an ECM motor, or below the predetermined threshold in the case of a PSC motor, the processing module 1400 may generate an alert indicating that the filter 104 is dirty)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of the HVAC system as described in claim 13 with Abiprojo’s teaching of identifying if the actual current draw is near the baseline current draw is not operate at normal operating parameter, meaning the filter is dirty and sending an alert if the normalized data is greater than the predetermined threshold that the filter is dirty. The combined teaching provides an expected result of an HVAC system that determines if the filter is dirty and sends an alert based on the normalized data being greater than the predetermined threshold. Therefore, one of ordinary skill in the art would be motivated because “[0058] the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting” by finding the difference of the actual current draw to the baseline current draw, this allows the system to identify the status of the system which allows for preventative maintenance by indicating if the filter is dirty which makes the system more efficient. 

Regarding claim 16, the combination of Thompson and Sigafus teach The method of claim 15 ([0014] air conditioning System), 
The combination of Thompson and Sigafus do not teach further comprising: determining the deviation exceeds a second threshold, wherein controlling the inducer motor includes operating the inducer motor in a critical state based on the deviation exceeding the second threshold, and wherein generating the status notification of the combustion airflow includes generating a critical status to indicate the combustion airflow is largely blocked.
Abiprojo teaches further comprising: determining the deviation exceeds a second threshold, wherein controlling the inducer motor includes operating the inducer motor in a critical state based on the deviation exceeding the second threshold, and wherein generating the status notification of the combustion airflow includes generating a critical status to indicate the combustion airflow is largely blocked. (Fig. 5C Generate Urgent Alert 1248, [0205] The processing module 1400 continues to monitor the normalized data values. When the processing module 1400 determines that the normalized data value is greater than the new adjusted threshold… the processing module 1400 generates a severe alert and instructs the customer to replace the filter 104. In other words, when the customer does not respond to an initial alert instructing the customer to replace the filter 104, the processing module 1400 will generate a Subsequent, more urgent, alert when the processing module 1400 determines a continued degraded performance of the filter 104 of the HVAC system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of the HVAC system as described in claim 10 with Abiprojo’s teaching of generating an urgent alert to replace the filter.  The combined teaching provides an expected result of an HVAC system that determines if the filter needs to be replaced and sends an alert based on the normalized data being greater than the adjusted predetermined threshold. Therefore, one of ordinary skill in the art would be motivated because “[0058] the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting” by finding the difference of the actual current draw to the baseline current draw, this allows the system to identify the status of the system which allows for preventative maintenance by indicating if the filter needs to be replaced which makes the system more efficient. 

Regarding claim 18, the combination of Thompson and Sigafus teach The method of claim 10 ([0014] air conditioning
System), 
The combination of Thompson and Sigafus do not teach wherein generating the status notification of the combustion airflow includes transmitting the status notification of the combustion airflow to one or more of a display, a thermostat, or a mobile device.
Abipriojo teaches wherein generating the status notification of the combustion airflow includes transmitting the status notification of the combustion airflow to one or more of a display, a thermostat, or a mobile device ([0051] The methods of notification may take the form of push or pull updates to an application, which may be executed on a smart phone or other mobile device or on a standard computer. Notifications may also be viewed using web applications or on local displays, such as on a thermostator other displays located throughout the building or on a display (not shown) implemented in the air handler monitor module or the condensing monitor module. Notifications may also include text messages, emails, social networking messages, Voicemails, phone calls, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s teaching of the HVAC system as described in claim 10 with Abiprojo’s teaching of transmitting a status notification to be displayed on a thermostat.  The combined teaching provides an expected result of an HVAC system transmits a status notification to be displayed on a thermostat. Therefore, one of ordinary skill in the art would be motivated because “[0058] the monitoring system may also predict impending failures. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting” by transmitting a status notification displayed on a thermostat it allows for preventative maintenance by indicating if the filter needs to be replaced which makes the system more efficient. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YTF/
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117